

100 Wall Street, 21st Floor
New York, NY 10005
Tel: 212-509-5050
Fax: 212-509-9559
WUERSCH & GERING LLP
 
ATTORNEYS AT LAW





October 4, 2006


Mr. Raymond Lyle
Ms. Victoria Lyle
1600 Cannon Drive
Fort Oglethorpe, Georgia 30742




Re: Share Purchase and Exchange Agreements
 
Ladies and Gentlemen:


We have acted as counsel to Manchester Inc., a Nevada corporation (the
“Parent”), Nice Cars Acceptance AcquisitionCo, Inc., a Delaware corporation and
wholly owned subsidiary of the Parent (“NCAAC”) and Nice Cars Operations
AcquisitionCo, Inc. (“NCOAC,” and together with the Parent and NCAAC, the
“Buyers,” and each a “Buyer”) in connection with (i) that certain Share Purchase
and Exchange Agreement, dated as of October 4, 2006, by and between Nice Cars
Capital Acceptance Corporation (“NCCAC”), Victoria and Raymond Lyle (the
“Sellers”), the Parent and NCAAC (the “NCCAC Agreement”), (ii) the purchase note
executed in connection with the NCCAC Agreement (the “Purchase Note”), (iii) the
S Tax Reimbursement Note executed in connection with the NCCAC Agreement (“S Tax
Reimbursement Note”); (iv) the Shareholder Loan Note executed in connection with
the NCCAC Agreement (“Shareholder Loan Note”); (v) that certain Share Purchase
and Exchange Agreement, dated as of October 4, 2006, by and between Nice Cars,
Inc. (“NCI”), the Sellers, the Parent and NCOAC (the “NCI Agreement”); and (vi)
those certain Employment Agreements between NCOAC and each of the Sellers,
Raymond Lyle II, Robert Lyle and Ginger Bond (the “Employment Agreements” and
referred to collectively with NCCAC Agreement, the Purchase Note, the S Tax
Reimbursement Note, the Shareholder Loan Note, and the NCI Agreement, the
“Agreements”).


For purposes of this opinion, we have examined the following:


(a) the Agreements;


(b) a Certificate from the Secretary of State of the Nevada, dated as of
September 25, 2006, certifying to the continued legal existence and good
standing of the Parent in such state;
 

--------------------------------------------------------------------------------


 


Selling Shareholders
October 4, 2006
 
Page  2

 
(c)  a Certificate from the Secretary of State of the State of Delaware, dated
as of September 25, 2006, certifying to the continued legal existence and good
standing of the NCAAC in such state;


(d) a Certificate from the Secretary of State of the State of Delaware, dated as
of September 25, 2006, certifying to the continued legal existence and good
standing of the NCOAC; and


(e) certificates from each of the Buyers (the “Buyers’ Certificates”),
certifying as to certain factual matters.


The items set forth (b), (c), (d) and (e) are collectively referred to herein as
the “Corporate Records.” We have based our opinions on no documents other than
those set forth above in items (b), (c), (d) and (e). We have based our opinion
expressed in Paragraph 1 below as to the valid existence and good standing of
the Company solely upon the good standing certificate referenced above.


Based upon the foregoing, and subject to the additional qualifications set forth
below, we are of the opinion that:


1. The Parent is a corporation that is validly existing and in good standing
under the laws of the State of Nevada.


2. NCAAC is a corporation that is validly existing and in good standing under
the laws of the State of Delaware.


3. NCOAC is a corporation that is validly existing and in good standing under
the laws of the State of Delaware.


4. When each of the Agreements has been executed and delivered by each of the
Buyers, each of the Agreements shall constitute a valid and binding obligation
of each Buyer, enforceable against such Buyer in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency, moratorium
or other laws of general applicability relating to or affecting the rights of
creditors generally, and by general equitable principles, whether such
enforcement is considered in a proceeding in equity or at law.


5. Each Buyer has the corporate power and corporate authority to execute,
deliver and carry out the terms of the Agreements, and to consummate the
transactions contemplated on the part of Buyer thereby.  Each Buyer has taken
all action required by law, its Certificate of Incorporation and Bylaws to
authorize such execution, delivery and consummation of the Agreements.


6. The Parent has obtained all material governmental approvals necessary to
organize NCAAC and NCOAC and to issue the Exchange Shares (as defined in the
Agreements) to NCAAC and NCOAC for exchange with the Sellers as contemplated by
the Agreements.
 

--------------------------------------------------------------------------------






Selling Shareholders
October 4, 2006
 
Page  3

 
The foregoing opinions are limited to matters involving the State of New York
and the federal laws of the United States of America, and we do not express any
opinion as to the laws of any other jurisdiction and we have provided our
opinion in respect of all matters governed by or pertaining to the laws of
states other than the State of New York only as if such legal matters were to be
decided under the laws of the State of New York within the State of New York.


Our opinion is also subject to the following qualifications:


A. In rendering this opinion, we have relied as to factual matters solely upon
the representations and warranties made in the Agreements and the certificates
and documents referred to in clauses (b), (c), (d) and (e) of the second
paragraph of this letter. Where we render an opinion “to our knowledge,” it is
based on the actual knowledge of attorneys in this firm who have, within the
previous twelve (12) months, been involved with matters related to the Buyers
and the transactions contemplated by the Agreements, and a review of the
certificates and documents referred to in clauses (a) through (e) of this
letter. While nothing has come to our attention leading us to question or giving
us reasonable grounds to question the accuracy of such certificates and
documents or the information contained therein, we have not, except as
specifically noted in this opinion, made any independent review or
investigation. We have not examined any records of any court, administrative
tribunal or other similar entity.


B. We have made such examination of New York and federal law other than
securities and antitrust laws as we have deemed relevant for the purpose of this
opinion. We have not made any review of the laws of any other state or
jurisdiction.


C. No opinion is expressed as to whether any provisions in the Agreements are
specifically enforceable in equity.


D. We have assumed that: (i) the Sellers (and as applicable to their Employment
Agreements, Raymond Lyle II, Robert Lyle and Ginger Bond) have all requisite
power and authority (corporate or otherwise) to execute, deliver and perform the
Agreements in accordance with the terms thereof; (ii) the Agreements have been
duly authorized, executed and delivered by the Sellers and Raymond Lyle II,
Robert Lyle and Ginger Bond; and (iii) the Agreements constitute the valid,
binding and enforceable obligation of the Sellers and Raymond Lyle II, Robert
Lyle and Ginger Bond. No opinion is expressed as to whether any covenant not to
compete provision contained in the Agreements will be enforceable for the entire
scope or duration or over the entire geographical area set forth in such
provision.


E.  Our opinion that the Agreements are enforceable is subject to the
qualification that a court may find certain provisions of the Agreements to be
unenforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations in this opinion letter, render the
Agreements invalid as a whole. Our opinions are qualified by the limitations
that certain contract provisions are unenforceable when their enforcement would
violate the implied covenant of good faith and fair dealing, or would be
commercially unreasonable, or where their breach is not material. Our opinion
regarding the enforceability of the Agreements is further subject to the effect
of rules of law that may in a court’s opinion, where less than all of a contract
may be unenforceable, limit the enforceability of the balance of the contract to
circumstances in which a court concludes the unenforceable portion is not an
essential part of the agreed exchange.
 

--------------------------------------------------------------------------------


 
Selling Shareholders
October 4, 2006
 
Page  4

 
F. We express no opinion regarding the enforceability of:


(i) any provisions contained in the Agreements relating to consent to
jurisdiction, selection of venue, means of service of process or choice of law;


(ii) any provisions contained in the Agreements that require waivers or
amendments to be made only in writing;


(iii) any provisions in the Agreements that purport to authorize a party to act
in its sole discretion;


(iv) any provisions in the Agreements that purport to effect waivers of
constitutional, statutory or equitable rights or the effect of applicable laws;


(v) any provisions in the Agreements that impose liquidated damages, penalties
or forfeiture;


(vi) any provisions in the Agreements purporting to require a party thereto to
pay or reimburse attorneys’ fees incurred by another party, or to indemnify
another party therefor, which provisions may be limited by applicable statutes
and decisions relating to the collection and award of attorneys’ fees;


(vii) any provisions in the Agreements providing for arbitration; or


(viii) local laws, including ordinances, zoning restrictions, and rules and
regulations adopted by counties and municipalities.


(ix) any provisions in the Agreements to the effect that (a) rights or remedies
are not exclusive, (b) rights or remedies may be exercised without notice, (c)
every right or remedy is cumulative and may be exercised in addition to or with
any other right or remedy, (d) the election of a particular remedy or remedies
does not preclude recourse to one or more other remedies, or (e) the failure to
exercise, or any delay in exercising, rights or remedies available under the
Agreements will not operate as a waiver of any such right or remedy; or


(x) any applicable state or federal securities statutes, rules or regulations,
or any antifraud statutes, rules or regulations of applicable state antifraud
laws and applicable federal antifraud laws concerning the issuance or sale of
securities.


At the request of our client, this opinion is being provided to you pursuant to
the Agreements and is for your sole benefit. This opinion is limited to the
matters expressly stated herein and no opinion or other statement may be
inferred or implied beyond the matters expressly stated herein. This opinion may
not be relied upon by any other person or for any purpose other than in
connection with the transactions contemplated by the Agreements without our
prior written consent. We disclaim any obligation to advise you of any
developments in areas covered by this opinion that occur after the date hereof.
 

--------------------------------------------------------------------------------






Selling Shareholders
October 4, 2006
 
Page  5



Please do not hesitate to contact the undersigned if you have any questions
regarding this matter. Thank you very much.


Very truly yours,
 

 Wuersch & Gering LLP                       /s/ Travis L. Gering, Esq.      

--------------------------------------------------------------------------------

By: Travis L. Gering, Esq.    

 
 

--------------------------------------------------------------------------------